—Appeal from an order of thé Supreme Court (Ryan, Jr., J.), entered June 4, 1993 in Franklin County, which denied plaintiffs’ motion for partial summary judgment on the issue of liability.
Plaintiff Noreen A. Louey commenced this action for damages suffered when she was hit by a vehicle operated by defendant as she attempted to cross a street. She subsequently moved for partial summary judgment on the issue of liability. Supreme Court properly found that questions of fact exist as to liability, including whether Louey suffered a "serious injury” as defined in the Insurance Law.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the order is affirmed, with costs.